Title: To John Adams from Henry Knox, 19 December 1792
From: Knox, Henry
To: Adams, John



Sir:
War Department, December 19th, 1792.

The President of the United States has directed me to submit to the Senate, the extract of a letter from Brigadier General Wilkinson, dated at fort Hamilton, the 6th of November last, with an enclosure from Major Adair, the copy of a letter from John Belli, deputy quartermaster general, dated Lexington, November 17, 1792; and the copy of a letter from  James Seagrove, Esq. relatively to the Creek Indians, dated Saint Mary’s, 22d of November, 1792.
I have the honor to be, sir, with great respect, your most obedient servant,
H. Knox, Secretary of War.